Citation Nr: 1438263	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for diabetes mellitus (DM) type II. 

2. Entitlement to service connection for a heart disability. 

3. Entitlement to service connection for throat/tonsil cancer. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1. The Veteran's DM type II is not related to service.

2. The Veteran's coronary artery disease, congestive heart failure, and hypertension are not related to service. 

3. The Veteran's left tonsillar squamous cell carcinoma, human papillomavirus-driven (throat cancer) is not related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for DM type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for coronary artery disease, congestive heart failure, and hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3. The criteria for service connection for left tonsillar squamous cell carcinoma, human papillomavirus-driven are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Furthermore, a VA examination was not obtained in connection with the claims for DM type II, a heart disability, or throat cancer.  As discussed below, there is no medical or other competent evidence suggesting a nexus between DM type II, a heart disability, or throat cancer and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition, certain chronic diseases, such as DM, cardiovascular-renal disease, hypertension, and malignant tumors, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 26, 2013).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2013).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran seeks service connection for his current DM type II, heart disability, and throat cancer.  A March 2011 medical record from the Nebraska Medical Center notes the Veteran's reported history of being exposed to asbestos aboard a Navy boat in the late 1960's or early 1970's.

The Veteran's service treatment reports do not show treatment for, complaints of, or a diagnosis involving DM type II, heart symptoms, or throat symptoms.  The Veteran's separation examination report, dated in February 1973, shows that his endocrine system, heart, mouth, and throat were clinically evaluated as normal and urinalysis was negative for sugar. 

A VA treatment record in March 2001 noted the Veteran was found to have diabetes one year ago during a routine examination and began medication at that time.  An April 2005 private medical record noted the Veteran had a bout of congestive heart failure in the fall of 2004.  A November 2007 private medical record noted the Veteran underwent implantable cardioverter defibrillator insertion in December 2004 for cardiomyopathy and noted the Veteran had hypertension.  A July 2010 private medical record noted the Veteran has coronary artery disease with chronic total occlusion of the mid left anterior descending artery following an anterior wall myocardial infarction in 2004.  An August 2010 private treatment record noted the Veteran had DM type II.  A March 2011 private treatment record reflect the Veteran first reported symptoms of soreness in his left throat approximately in October 2010.  A treatment record later that month noted he underwent a left tonsilar biopsy and was diagnosed with human papilloma virus-associated squamous cell carcinoma of the oropharynx involving the left tonsillar fossa with cervical adenopathy. 

As the record does not reflect any manifestation of any DM, cardiovascular-renal disease, hypertension, or malignant tumors within a year following discharge from service, the presumptive service connection provision of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  

While none of the Veteran's service treatment records or DD Form 214 or other service personnel records provides any indication that he was ever exposed to asbestos, assuming, but not conceding, the fact that he was exposed to asbestos during service, there is still no competent or credible lay or medical evidence substantiating the Veteran's claim. 

Importantly, there is no competent medical opinion evidence that etiologically links the Veteran's DM type II, heart disability and throat cancer back to service, including as due to alleged asbestos exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In this case, there are no positive medical findings or opinions in support of the Veteran's claims and neither the Veteran nor his representative have provided competent evidence, medical or lay, suggesting how any DM type II, heart disability or throat cancer might be related in any way to asbestos exposure or the Veteran's period of service.  Furthermore, the Veteran has not asserted that such asbestos exposure in-service caused his current DM type II, heart disability, and throat cancer. 

The March 2011 medical report referenced above is the only competent and probative opinion regarding whether the Veteran's throat cancer is related to asbestos exposure in-service or the Veteran's period of service.  The examiner diagnosed the Veteran with human papillomavirus associated squamous cell carcinoma of the oropharynx involving the left tonsillar fossa with cervical adenopathy.  Thus, the evidence shows that the examiner concluded the Veteran's throat cancer was caused by the human papillomavirus.  There is no competent and probative evidence contradicting the examiner's diagnoses.  Moreover, service treatment records were silent for any complaints or diagnoses of the human papillomavirus or any other sexually transmitted disease and neither the Veteran nor his representative has asserted the Veteran had any sexually transmitted diseases in-service. 

Even assuming the Veteran asserted that his current DM type II, heart disability, and throat cancer is related to in-service asbestos exposure, his lay opinion is not probative and not competent.  A determination of whether these conditions might be asbestos related is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Additionally, causal evidence against the claim, and while not dispositive, is the lapse of so many years between discharge and the first documented medical complaints and treatment of the Veteran's DM type II, heart disability, and throat cancer.  The first medical records relating to a diabetes disorder begin in 2001, when a VA treatment record noted diabetes had been diagnosed a year prior, over 28 years after the Veteran left service.  The first medical record of a heart disability was in approximately the fall of 2004, over 32 after service.  The first medical record of any throat symptoms was in a March 2011 private treatment record that noted the Veteran first reported symptoms of throat soreness in approximately October 2010, over 38 years after service.  Those gaps provide highly probative evidence against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Thus the evidence weighs against a finding that the Veteran's current DM type II, heart disability, and throat cancer is related to service, including any in-service asbestos exposure.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 



ORDER

Service connection for DM type II is denied. 

Service connection for a coronary artery disease, congestive heart failure, and hypertension is denied. 

Service connection for left tonsillar squamous cell carcinoma, human papillomavirus-driven is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


